Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No. US 2015/0044786 A1, hereinafter Huang) and further in view of Kiuchi et al. (Pub No. US 2011/0222037 A1, hereinafter Kiuchi).
With regards to claim 1, Huang teaches a bonding apparatus configured to bond substrates, comprising: 
a first holder configured to vacuum-exhaust a first substrate to attract and hold the first substrate on a bottom surface thereof (see Fig. 3, first holder 104a with first substrate 120a); 
a second holder disposed under the first holder, and configured to vacuum-exhaust a second substrate to attract and hold the second substrate on a top surface thereof (see Fig. 3, second holder 104b with second substrate 120b and held by vacuum, see ¶15); 
a mover configured to move the first holder and the second holder relatively in a horizontal direction (see Fig. 3, see ¶19, ¶28, ¶43, motor 10 can control xyz positions for both wafers); 
a laser interferometer system configured to measure a position of the first holder or the second holder which is moved by the mover (see ¶20); 
a controller configured to control the mover based on a measurement result of the laser interferometer system (see Fig. 3, alignment feedback module 106).
	Huang teaches the use of optical encoders/decoders which can be construed as linear scales (see ¶20), however, is silent teaching:
a linear scale configured to measure a position of the mover; and 
the controller to control the mover based on a measurement result of the linear scale.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a linear scale into the bonding apparatus system in order to provide more reliable results and as an additional calibration tool as taught by Kiuchi,

With regards to claim 2, Kiuchi teaches the bonding apparatus of Claim 1, wherein the controller includes a position loop and a speed loop, and is configured to servo-control the mover, the measurement result of the laser interferometer system is used in the position loop, and the measurement result of the linear scale is used in the speed loop (see ¶308, position loop included in the controller/motor system for laser interferometer measurements, see ¶517, speed loop provided in hybrid system for encoder that calibrates the system within a period of time for next measurements).

With regards to claim 3, Kiuchi teaches the bonding apparatus of Claim 1, wherein the controller is configured to servo-control the mover based on thePage 2 of 7Preliminary Amendment dated: May 7, 2019 measurement result of the linear scale, and configured to servo-control, by calculating a correction amount for a position of the mover in the horizontal direction from the measurement result of the laser interferometer system, the mover based on the correction amount (see ¶517, hybrid system with encoder providing calibration to calculate corrections for the interferometer system).




a first holder configured to vacuum-exhaust a first substrate to attract and hold the first substrate on a bottom surface thereof (see claim 1); 
a second holder disposed under the first holder, and configured to vacuum- exhaust a second substrate to attract and hold the second substrate on a top surface thereof (see claim 1); 
a mover configured to move the first holder and the second holder relatively in a horizontal direction (see claim 1); 
a laser interferometer system configured to measure a position of the first holder or the second holder which is moved by the mover (see claim 1); and 
wherein the bonding method comprises controlling the mover using a measurement result of the laser interferometer system to adjust a relative position between the first holder and the second holder (see ¶19, ¶20).
Huang teaches the use of optical encoders/decoders which can be construed as linear scales (see ¶20), however, is silent teaching:
a linear scale configured to measure a position of the mover; and 
controlling the mover based on a measurement result of the linear scale to adjust relative position between holders.
In the same field of endeavor, Kiuchi teaches a configuration in which an encoder system and a interferometer system is utilized as a hybrid in order to provide more reliable results and as an additional calibration tool (see ¶517).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a linear scale into the bonding apparatus system in order to provide more reliable results and as an additional calibration tool as taught by Kiuchi,

With regards to claim 8, Huang teaches the bonding method of Claim 7, further comprising:
measuring the position of the first holder or the second holder by using the laser interferometer system; 
measuring the position of the mover by using the linear scale; and 
servo-controlling the mover by using the measurement result of the laser interferometer system in a position loop and the measurement result of the linear scale in a speed loop (see ¶517, also see claim 2).

With regards to claim 9, Kiuchi teaches the bonding method of Claim 7, further comprising:
measuring the position of the mover by using the linear scale (see ¶517, encoder system used to measure position of stage); 
servo-controlling the mover by using the measurement result of the linear scale (see ¶517, ¶157, actuator motor utilized); 
measuring the position of the first holder or the second holder by using the laser interferometer system (see ¶517, ¶157); and 
calculating, from the measurement result of the laser interferometer system, a correction amount for a position of the mover in the horizontal direction, and servo-controlling the mover based on the correction amount (see ¶517, hybrid system, calibration by encoder performed using measurements from interference system).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Kiuchi as applied to claim 1 above, and further in view of Horikoshi (Pub No. US 2010/0139836 A1, hereinafter Horikoshi).

In the same field of endeavor, Horikoshi teaches the use of reflective and movable mirrors in laser interferometer systems to position reflection angles and to provide measurements for alignment (see ¶66-¶68).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a reflection plate such as a mirror to laser interferometer system in order to detect alignment of the wafers as taught by Horikoshi.

With regards to claim 5, Horikoshi teaches the bonding apparatus of Claim 4, wherein a length of the reflection plate in the horizontal direction is equal to or larger than a moving distance of the first holder or the second holder, which is moved by the mover in the horizontal direction, and a length of the reflection plate in a vertical direction is equal to or larger than a moving distance of the first holder or the second holder, which is moved in the vertical direction (see Fig. 2, mirrors 42X / 42Y equal or larder than a given moving distance of holder stage ST).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Kiuchi and further in view of Suga et al. (Pub No. US 2017/0047225 A1, hereinafter Suga).
With regards to claim 6, Huang teaches a bonding system equipped with a bonding apparatus configured to bond substrates, wherein the bonding apparatus comprises: 
a first holder configured to vacuum-exhaust a first substrate to attract and hold the first substrate on a bottom surface thereof; 
a second holder disposed under the first holder, and configured to vacuum-exhaust a second substrate to attract and hold the second substrate on a top surface thereof; 
a mover configured to move the first holder and the second holder relativelyPage 3 of 7Preliminary Amendment dated: May 7, 2019 in a horizontal direction; a laser interferometer system configured to measure a position of the first holder or the second holder which is moved by the mover (see claim 1); 
a controller configured to control the mover based on a measurement result of the laser interferometer system (see Fig. 3, alignment feedback module 106).
Huang teaches the use of optical encoders/decoders which can be construed as linear scales (see ¶20), however, is silent teaching:
a linear scale configured to measure a position of the mover; and 
the controller to control the mover based on a measurement result of the linear scale.
In the same field of endeavor, Kiuchi teaches a configuration in which an encoder system and a interferometer system is utilized as a hybrid in order to provide more reliable results and as an additional calibration tool (see ¶517).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a linear scale into the bonding apparatus system in order to provide more reliable results and as an additional calibration tool as taught by Kiuchi,
Huang also does not teach:
wherein the bonding system comprises: 
a processing station equipped with the bonding apparatus; and 
a carry-in/out station configured to place thereon multiple first substrates, multiple second substrates or multiple combined substrates each obtained by bonding the first substrate and the second substrate, and configured to carry the first substrates, the second substrates or the combined substrates into/from the processing station, wherein the processing station comprises: 
a surface modifying apparatus configured to modify surfaces of the first substrate or the second substrate to be bonded; 
a surface hydrophilizing apparatus configured to hydrophilize the surfaces of the first substrate or the second substrate modified by the surface modifying apparatus; and 
a transfer device configured to transfer the first substrates, the second substrates or the combined substrates with respect to the surface modifying apparatus, the surface hydrophilizing apparatus and the bonding apparatus, and wherein, in the bonding apparatus, the first substrate and the second substrate having the surfaces hydrophilized by the surface hydrophilizing apparatus are bonded.
In the same field of endeavor, Suga et al. (Pub No. US 2017/0047225 A1, hereinafter Suga) teaches the use of a bonding apparatus comprising a processing station with bonding apparatus (see Fig. 9), carry in/out station (see ¶161, load-lock chamber utilized to load wafers within), a surface-modifying apparatus (see Fig. 1, surface activation part 610), a surface-hydrophilizing part (see Fig. 1, surface-hydrophilizing part 620), and a transfer device to transfer substrates (see Fig. 9, transfer mechanism 270).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a processing chamber that modifies and hydrophilizes surfaces of the wafers in order to effectively bond the wafers together without any possible formation of native oxides that can affect bonding efficiency.  Furthermore, it is also obvious for the device to process multiple substrates instead of a single substrate in order to produce more units in a given time, thus increasing productivity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML